Case 1:19-cv-02691-WFK-VMS Document 1 Filed 05/07/19 Page 1 of 25 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
 VICTOR JORDAN MARTINEZ,                      Case No.: 19-CV-2691

             Plaintiff,                       COMPLAINT

        v.                                    JURY TRIAL DEMANDED

 KISKA CONSTRUCTION INC.

             Defendant.

                  COMPLAINT AND DEMAND FOR TRIAL

      Plaintiff VICTOR JORDAN MARTINEZ, sues Defendant KISKA

CONSTRUCTION COMPANY (“KISKA”), respectfully alleging:

                          JURISDICTION AND VENUE

1.    This a case of admiralty and maritime jurisdiction, under Section 33 of the

Merchant Marine Act of 1920, 46 U.S.C. §688, commonly known as the Jones Act

and all the statutes amendatory and supplemental thereto are applicable to this

action. The causes of action asserted in this Complaint arise under the Jones Act, 46

U.S.C. Section 30104, the Seaman’s Wage Act, 46 U.S.C. Section 30313 and the

General Maritime Law of the United States.

2.    The actions and omissions complained of herein occurred in navigable waters

in, around, and off the coast of the State of New York, in navigable waters near

                                         1
Case 1:19-cv-02691-WFK-VMS Document 1 Filed 05/07/19 Page 2 of 25 PageID #: 2




Brooklyn and Queens, New York at or near the Marine Parkway Bridge, a

construction project contractually owned and operated by Defendant KISKA

CONSTRUCTION INC. (‘KISKA’).

      Venue is appropriate per 28 U.S.C. 1391(b)(1) and (2), (c), (d).

3.    The matter in controversy exceeds, exclusive of interests and costs, the sum

of $75,000.00. Pursuant to 28 U.S.C. 1331 and 46 U.S.C. 668(a), this Court has

jurisdiction.

      PARTIES

4.    Plaintiff Victor Jordan Martinez is an American citizen of the United States

of America, residing in the State of New York.

5.    Defendant KISKA CONSTRUCTION, INC. is a Delaware corporation having

its principal place of business, operating in, and engaging in commerce, in (and with)

the State of New York. KISKA is a dual capacity employer-vessel owner and was

acting in a capacity as vessel owner in relation to Plaintiff’s injury.

      FACTS

6.    Before June, 2016 KISKA bid 98.5 million dollars to work on and repair the

MTA’s Marine Parkway Bridge Project in Brooklyn, New York. The Marine

Parkway Gil Hodges Memorial Bridge was opened by the Marine Parkway


                                           2
Case 1:19-cv-02691-WFK-VMS Document 1 Filed 05/07/19 Page 3 of 25 PageID #: 3




Authority in 1937 to provide access from Brooklyn to Queens Rockaway Peninsula.

The scope of KISKA’s work included 36 months of “Movable Bridge

Rehabilitation” that covered “Electrical & Mechanical Rehabilitation of Lift Bridge,

Miscellaneous Structural Repairs, Lead Abatement and Painting of Structural Steel

and Five Standpipe System”.

7.    Plaintiff, an experienced boat captain, rescue operator, and safety inspector

who is licensed, certified and schooled in safety inspection, on and before June,

2016, worked for KISKA as a safety spotter / inspector / supervisor, under a

Collective Bargaining Agreement with Structural Steel and Bridge Painters of

Greater New York Local Union 806 District Council Number 9 International Union

of Painters and Allied Trades AFL-CIO, CLC and New York Structural Steel

Painting Contractors Association Inc.

8.    Plaintiff’s job duties for KISKA required him to work on a boat, owned by

KISKA, to oversee KISKA-contracted workers above, in, around, and below Marine

Parkway Bridge “navigable” waters, and to and from nearby docks.

9.    Substantially all of Plaintiff’s job duties (in duration and nature) were

performed on and connected to the vessel to which he was assigned while it was in

navigable waters performing seagoing activities, and consisted of, for example (i.e.,

not exhaustively) piloting the vessel, overseeing working employees and civilians


                                         3
Case 1:19-cv-02691-WFK-VMS Document 1 Filed 05/07/19 Page 4 of 25 PageID #: 4




from various stations in the water around the work area, making sure employees

were hooked properly onto the bridge, designing a safety emergency plan,

overseeing water safety buoys, ensuring workers safely transported materials from

the docks to the bridge, and if there was an emergency Plaintiff’s job duties included

rescue of individuals out of the water, all of which Plaintiff did from his position on

the vessel (“safety and rescue skiff”).

10.   Utilizing the safety and rescue skiff, Plaintiff aided the navigation of the

vessel, contributed to the function of the vessel and to the accomplishment of its

mission, and did the vessel’s work. In so doing, Plaintiff’s employment regularly

exposed him to the perils of seagoing.

11.    On June 9, 2016, while in the course of his employment with Defendant

KISKA, Plaintiff Martinez became dizzy and lost consciousness, hitting his head

and injuring his back and body. Martinez’s therapy dog, a Rottweiler, also lost

consciousness. Martinez was able to make a distress call on the radio and a rescue

operation was conducted returning Martinez, his therapy dog, and the vessel to

shore. Upon returning to the marina, Martinez asked for medical help. KISKA

agents refused medical attention and transport.       Martinez, several hours later,

regained some strength and consciousness, and became lucid enough to be

concerned for himself and the care of his therapy dog, and was forced to seek a

taxicab as transportation to a veterinarian for his dog and to a hospital for himself.
                                           4
Case 1:19-cv-02691-WFK-VMS Document 1 Filed 05/07/19 Page 5 of 25 PageID #: 5




12.   Medical Records from Franklin Medical Center, where Martinez was

admitted on June 9, 2016 at 4:30 pm, report his principal diagnosis as “Toxic effect

of carbon monoxide”. Veterinarian records report “co [carbon monoxide] toxicity”

for the dog.

13.   As a result of Carbon Monoxide inhalation and toxicity, Martinez fell and

injured his head and back. Martinez was diagnosed with head contusions (occipital

with loss of consciousness), right paracentral disc protrusion indenting the thecal sac

and resulting in canal stenosis at L4-5 level, disc bulge at the L3-4 level, which can

and in this case, were caused by trauma from the fall aboard Kiska’s vessel. Since

this injury, Martinez has experienced lumbar radiculopathy, pain in his back and

legs, painful bilateral tingling and swelling in his feet, diminished pedal pulses,

diminished range of motion and a slow deliberate gait as well as numbness in his

right arm. Martinez also experienced chest and rib pain and pain from injury to his

spinal cord. All of these injuries were proximately caused by the incident that

occurred on June 9, 2016 (according to Independent Medical Examination later

conducted on Martinez as part of his Workers Compensation claim, which was

denied, see below).      Plaintiff as of the filing of this Complaint has been

recommended Anterior Cervical Discectomy and Fusion spinal cord surgery.

14.   On multiple occasions before June 9, 2016, Plaintiff complained to KISKA

that the safety and rescue skiff / vessel was operating “sluggish”.
                                          5
Case 1:19-cv-02691-WFK-VMS Document 1 Filed 05/07/19 Page 6 of 25 PageID #: 6




15.   According to U.S. Department of Homeland Security and the U.S. Coast

Guard Boating Circular 86 dated August 2008, Carbon Monoxide warning decals

are required on all boats.

16.   KISKA didn’t have Carbon Monoxide warning decals aboard the safety and

rescue skiff / vessel nor did KISKA have Carbon Monoxide Detectors,

commonplace technology utilized in the maritime industry.

17.   The skiff / vessel Mr. Martinez was on had Yamaha outboard motors.

Yamaha was sued in 2013 for exhaust defect in their Yamaha outboard motors. This

lawsuit against Yamaha constructively placed KISKA on notice that Yamaha

outboard motors exhausts were defective.

18.   Martinez complained multiple times in the weeks and months leading up to

June 9, 2016 that the vessel in question was performing sluggishly. KISKA agents

ignored Martinez’s demands for inspection and repair of the vessel.

19.   Defendant was responsible for inspecting and repairing the aforesaid vessel.

Defendant owned possession of the aforesaid vessel, its gear and equipment.

20.   Defendant KISKA was the employer of the seaman of the aforesaid vessel.

21.   Defendant staffed a single seaman, Plaintiff, on the aforesaid safety skiff

/vessel. Defendant was required to, but did not, employ enough staff for the skiff


                                        6
Case 1:19-cv-02691-WFK-VMS Document 1 Filed 05/07/19 Page 7 of 25 PageID #: 7




pursuant to OSHA Regulations requiring requisite coverage while employees are

above water.    Having a designated safety operator available in the event of

emergency is required by OSHA. A single seaman cannot both pilot the vessel and

perform rescue operations simultaneously.       OSHA requires breaks; when the

operator is on break another operator must be designated to provide the requisite

coverage while employees are above water. No substitute designated operator was

employed by KISKA and no other safety inspector was employed by KISKA while

Plaintiff was working. Plaintiff informed KISKA of this failure. Defendant refused

to employ more safety & rescue seamen. A designated safety substitute operator is

particularly important in the event the safety operator needs assistance.

22.   At all times hereinafter mentioned, there was imposed upon the Defendant a

duty and obligation to furnish and provide Plaintiff with a safe place in which to

work, safe conditions in which to work, safe tools and equipment, and sufficient

staff. Defendant KISKA failed to fulfills these duties and obligations.

23.   On multiple times before June 2016 Plaintiff complained to KISKA about

insufficient staff and that the engines of his vessel were performing inadequately.

Plaintiff requested KISKA inspect the motors of the skiff. KISKA failed to fix,

inspect, and heed Plaintiff’s warnings despite Martinez’s multiple complaints.




                                          7
Case 1:19-cv-02691-WFK-VMS Document 1 Filed 05/07/19 Page 8 of 25 PageID #: 8




24.     The acts of negligence and unseaworthiness that caused the casualty were

known or should have been known by the vessel owner. As a result of KISKA’s

failure to fix, inspect, and heed Plaintiff’s warnings on June 9, 2016, while operating

on navigable waters Martinez and his dog became ill from Carbon Monoxide

poisoning. Martinez injured his head, spinal cord and suffered personal injuries.

Instead of providing medical attention and or transporting Plaintiff to medical

attention KISKA agents told Plaintiff to drink milk. KISKA agents refused Plaintiff

further medical attention and threatened him with termination if he did not return to

work.

25.     In the following days when Martinez missed work because of Carbon

Monoxide poisoning and resulting toxicity, KISKA agents informed Martinez he

was required to report for work and his medical condition did not excuse him.

Martinez attempted to return to work, but could not. Because of his physical

incapacity to return to work, KISKA fired Martinez and cancelled his medical

insurance. Martinez in fact found out he was fired when the hospital rejected his

insurance after an unsuccessful attempt to return to work days several days after he

was poisoned. This violates multiple land-based statutes requiring continuing

coverage, not to mention OSHA and maritime law.

26.     On or about June 9, 2016, while in the course of his employment aboard the

aforesaid vessel owned and operated by Defendant, Plaintiff was caused to sustain
                                          8
Case 1:19-cv-02691-WFK-VMS Document 1 Filed 05/07/19 Page 9 of 25 PageID #: 9




serious injuries, without any fault on his part and wholly and solely by reason of the

negligence, recklessness and carelessness of the Defendant, its agents, servants

and/or employees, and by reason of their failure to provide Plaintiff with a seaworthy

vessel, a safe place in which to work, safe conditions in which to work, safe tools

and equipment.

27.   Martinez brought a Workers Compensation claim; however, his claim was

denied based on fraud on the tribunal. According to the Workers Compensation

(“WC”) documents, Judge William Dugan wrote upon Hearing on December 7,

2016 that Mr. Martinez was not covered by the WC scheme because Martinez

already had an ongoing Jones Act claim. This was incorrect. KISKA agents knew

this was untrue, but KISKA misinformed the WC tribunal, a lack of candor for

KISKA’s own benefit intentionally depriving Plaintiff Jones Act-mandated seaman

compensation.

      FIRST CLAIM FOR RELIEF – MAINTENANCE AND CURE

28.   Under general maritime law, a shipowner has an obligation to care for a

seaman injured during the course of maritime employment. This obligation includes

payment for any injury or illness, which manifests itself during employment,

regardless of the source of the injury or whether it preexisted the journey.




                                          9
Case 1:19-cv-02691-WFK-VMS Document 1 Filed 05/07/19 Page 10 of 25 PageID #: 10




 29.   Seamen who are injured while at sea are entitled to maintenance and cure from

 their employers. Maintenance is a seaman's day-to-day living expenses. Cure is the

 seaman's medical costs. Employers are obligated to pay maintenance and cure until

 the seaman is fit for duty, or until he has reached a point where additional medical

 treatment will not help him. See Calmar S.S. Corp. v. Taylor, 303 U.S. 525 (1938).

 30.   Employers' obligation to pay maintenance and cure arises from maritime

 common law. The Merchant Marine Act of 1920 (The Jones Act) provides seamen

 with additional protections. To be eligible to claim maintenance and cure against a

 shipowner, a seaman must be "in the service of his ship" at the time of the

 injury. There is no dispute Martinez qualifies.

 31.   Under maintenance and cure a seaman is entitled to receive food and lodging

 of a kind and quality received aboard ship, as well as necessary medical services to

 the point of maximum cure.

       The point of maximum cure is reached on the date that a seaman's physician

 determines that further treatment is unlikely to result in the betterment of the

 seaman's condition. This can include a determination that the incapacity is

 permanent. Doubts are to be resolved in the seaman's favor.




                                          10
Case 1:19-cv-02691-WFK-VMS Document 1 Filed 05/07/19 Page 11 of 25 PageID #: 11




 32.   It has been just shy of 3 years since seaman Martinez was injured, his

 physician now believes spinal cord surgery will help Martinez achieve betterment of

 his condition.

 33.   KISKA has consistently refused to provide Plaintiff Martinez with any

 maintenance and cure whatsoever, which constitutes bad faith.

 34.   Due to injury caused by KISKA on a KISKA-owned vessel, Plaintiff

 sustained medical bills for treatment, diagnosis, and imaging, all to Plaintiff’s

 economic damages in an amount to be proven at trial. Due to his injury, Plaintiff

 was unable to work from June 9, 2016 to present. Plaintiff is entitled to maintenance,

 which Defendant has intentionally and unreasonably failed to pay, entitling Plaintiff

 to payment of economic damages in an amount to be determined at trial.

 35.   Defendants willfully and callously delayed, failed and refused to pay

 Plaintiff’s entire maintenance and delayed providing the plaintiff the level of cure

 that the Plaintiff needed. Defendants’ failure to pay Plaintiff’s entire maintenance

 and cure is willful, arbitrary, capricious, and in callous disregard for Plaintiff’s rights

 as a seaman. As such, Plaintiff would be entitled to attorney’s fee under the General

 Maritime Law of the United States. Further Defendants unreasonably failed to pay

 or provide Plaintiff with maintenance and cure which aggravated his condition and

 caused Plaintiff to suffer additional compensatory damages including but not limited


                                             11
Case 1:19-cv-02691-WFK-VMS Document 1 Filed 05/07/19 Page 12 of 25 PageID #: 12




 to the aggravation of Plaintiff’s physical condition, disability, pain and suffering,

 reasonable fear of developing future physical and medical problems, mental anguish,

 loss of enjoyment of life, feelings of economic insecurity as well as lost earnings or

 earning capacity, and medical and hospital expenses in the past and into the future.

 Under 46 U.S.C.A. Section 10313, Plaintiff is entitled to his earned wages, vacation

 pay, bonus, deductions, and two days wages for each day payment is delayed.

       SECOND CLAIM - FAILURE TO TREAT AGAINST DEFENDANT

 36.   Plaintiff re-alleges, incorporates by reference and adopts all paragraphs as

 though originally alleged herein.

 37.   On or about the previously stated date, Plaintiff was employed by Defendant

 as a seaman and was a member of the vessel’s crew. The vessel was in navigable

 waters.

 38.   It was the duty of Defendants to provide Plaintiff with prompt, proper and

 adequate medical care.

 39.   Defendants intentionally failed to provide Plaintiff with prompt, proper,

 adequate, and complete medical care. This conduct includes, but is not limited to:

 a. Defendant not giving Plaintiff medical care in a timely manner after his initial

 injury; and or b. Defendant sending Plaintiff back to work after he became injured



                                          12
Case 1:19-cv-02691-WFK-VMS Document 1 Filed 05/07/19 Page 13 of 25 PageID #: 13




 which aggravated his injuries and made them worse; c. Defendant firing Plaintiff

 soon thereafter and refusing to pay compensation.

 40.   Due to Defendant’s willful and reckless failure to treat Plaintiff’s medical

 conditions, and due to Defendant’s provision of substandard medical care in reckless

 disregard of Plaintiff’s rights, Plaintiff seeks a claim for punitive and exemplary

 damages against Defendant.

 41.   Due to Defendant’s breaches of its non-delegable duty to provide prompt

 medical attention, Plaintiff is entitled to an award of attorneys’ fees against

 Defendant.

 42.   As a direct and proximate result of Defendants’ failure, Plaintiff suffered

 additional pain, disability and or Plaintiff’s recovery was prolonged. In addition, the

 Plaintiff was injured about Plaintiff’s body and extremities, suffered physical pain

 and suffering, mental anguish, reasonable fear of developing future physical and

 medical problems, loss of enjoyment of life, physical disability, impairment,

 inconvenience on the normal pursuits and pleasures of life, feelings of economic

 insecurity caused by disability, disfigurement, aggravation of any previously

 existing conditions therefrom, incurred additional medical expenses in the care and

 treatment of plaintiff’s injuries, suffered physical handicap, lost wages, income lost

 in the past, and plaintiff’s working ability and earning capacity has been impaired.


                                           13
Case 1:19-cv-02691-WFK-VMS Document 1 Filed 05/07/19 Page 14 of 25 PageID #: 14




 The injuries and damages are permanent or continuing in nature, and Plaintiff will

 suffer the losses and impairments in the future.

 43.   This Count is alleged separately from Jones Act Negligence pursuant to Joyce

 v. Atlantic Richfield Company, 651 F.2d 676 (10th Cir. 1981) which states, in part,

 “Negligent failure to provide prompt medical attention to a seriously injured seaman

 gives rise to a separate claim for relief [for which separate damages are awardable].”

       THIRD CLAIM FOR RELIEF – JONES ACT - UNSEAWORTHY

 44.   Plaintiff incorporates by reference and re-alleges all previous paragraphs.

 45.   Under general maritime law, an owner or operator of a vessel has an absolute

 duty to ensure that a vessel is seaworthy. This is a no-fault duty, and no showing of

 negligence or knowledge is required.

 46.   A seaworthy vessel is one that is reasonably fit and suitable for its intended

 use. To prevail on a claim for unseaworthiness, a plaintiff must show both

 unseaworthiness and proximate causation. The condition of seaworthiness is a

 relative one. A ship can be unseaworthy as to only one seaman. A condition of

 unseaworthiness can arise once the ship has set out to sea or from a transitory

 condition. The factfinder ultimately determines the question of seaworthiness.




                                          14
Case 1:19-cv-02691-WFK-VMS Document 1 Filed 05/07/19 Page 15 of 25 PageID #: 15




 47.   Plaintiff’s injuries were caused by Defendant’s breach of its absolute duty to

 furnish a seaworthy vessel. See Mitchell v. Trawler Racer, Inc., 362 U.S. 539, 550,

 80 S.Ct. 926, 933 (1960)}.

 48.   Defendant’s vessel was unseaworthy in multiple ways:

       Unsafe and unfit motor caused Carbon Monoxide poisoning to Plaintiff.1

 Appurtenances of the vessel rendered the vessel dangerous and unseaworthy in that

 its motors were defective and emitting CO. KISKA’s failure to provide proper

 equipment and thus minimize hazards created an unreasonable risk for a seaman.

 Even if the appurtenance failed because of a latent defect, the owner cannot be

 absolved, since absence of fault is not a relevant consideration.2 Appurtenances of

 the vessel rendered the vessel dangerous and unseaworthy in that it was not properly

 maintained; it was unseaworthy in that it was an unsafe place to work; KISKA failed

 to provide sufficient equipment, adequate safety and recue staff, adequate training,

 supervision, and resources.




 1
   Where the failure of a furnished appurtenance is dramatically obvious, as for
 example where a piece of equipment breaks, the inference of unseaworthiness is
 quite strong. See, e.g., Seas Shipping Co. v. Sieracki, 328 U.S. 85 (1946);
 Mahnich v. Southern Steamship Co., 321 U.S. 96 (1944).
 2
   See Boudoin v. Lykes Brothers Steamship Co., 348 U.S. 336 (1955); Seas
 Shipping Co. v. Sieracki, 328 U.S. 85 (1946)
                                         15
Case 1:19-cv-02691-WFK-VMS Document 1 Filed 05/07/19 Page 16 of 25 PageID #: 16




 49.   Plaintiff is not required to prove the shipowner’s actual or constructive

 knowledge of the cause of the unseaworthiness; “neither is an essential element of a

 seaman’s case”. Id., pp 539-550.

       But KISKA was on actual notice of the unseaworthiness from Plaintiff’s

 requests for service due to sluggishness before the incident and was also on

 constructive notice from the Yamaha class action lawsuit for defective exhaust.

 Plaintiff also complained to KISKA about insufficient number of staff for safety and

 rescue.

 50.   The unseaworthiness of Defendant’s vessel was a legal cause of injury and

 damage to Plaintiff because Plaintiff was injured by reason of the following:

 a. Failure to use reasonable care to provide and maintain proper and adequate

 machinery, crew and equipment; and/or

 b. Failure to use reasonable care to provide Plaintiff a safe place to work; and/or

 c. Failure to promulgate and enforce reasonable rules and regulations to ensure the

 safety and health of the employees and more particularly the Plaintiff, while engaged

 in the course of his employment on said vessel; and/or

 d. Failure to use reasonable care to provide Plaintiff a safe place to work due to: i.

 failing to provide Plaintiff with an adequate crew that included personnel to

 complete necessary maintenance tasks; ii. instructing Plaintiff to complete a task

 without first ensuring that reasonable safety precautions had been taken; iii. failing
                                           16
Case 1:19-cv-02691-WFK-VMS Document 1 Filed 05/07/19 Page 17 of 25 PageID #: 17




 to have reasonable rules and regulations in place to ensure maintenance tasks are

 completed safely while taking all necessary safety precautions; iv. failing to have

 adequate personnel, time, and equipment to be able to carry out the duties in a

 reasonably safe manner, and/or v. failing to adhere to various safety regulations

 including OSHA, the International Safety Management Code and other applicable

 rules and guidelines; and vi. Failure to maintain the vessel in a reasonably safe

 condition; all of which caused the plaintiff to be injured; and/or

 e. Failure to provide adequate instruction, and supervision to crew members and

 Plaintiff; and / or i. Defendants failed to train workers properly;

 f. Defendant failed to fix, inspect, repair or otherwise have adequate tools and

 equipment on board the vessel which were necessary to complete the required repair;

 and/or

 g. Defendant failed to provide Plaintiff with mechanized aids commonly available

 in the industry; and/or h. Failure to maintain the vessel and its equipment in a

 reasonably safe manner so as to prevent it from causing harm to Plaintiff; and/or

 i. Failure to follow sound management practices with the goal of providing Plaintiff

 a safe place to work.

 51.      As a result of the unseaworthiness of the vessel, the Plaintiff was injured about

 Plaintiff’s body and extremities, suffered physical pain and suffering, mental

 anguish, reasonable fear of developing future physical and medical problems, loss

                                              17
Case 1:19-cv-02691-WFK-VMS Document 1 Filed 05/07/19 Page 18 of 25 PageID #: 18




 of enjoyment of life, physical disability, impairment, inconvenience on the normal

 pursuits and pleasures of life, feelings of economic insecurity caused by disability,

 disfigurement, aggravation of any previously existing conditions therefrom, incurred

 medical expenses in the care and treatment of Plaintiff’s injuries, suffered physical

 handicap, lost wages, income lost in the past and future, and Plaintiff’s working

 ability and earning capacity has been impaired. The injuries and damages are

 permanent or continuing in nature, and Plaintiff will suffer the losses and

 impairments in the future. In addition, Plaintiff in the past and in the future has lost

 the fringe benefits that come with Plaintiff’s job, including but not limited to

 pension, health insurance, food, shelter, medical care, among others.

       FOURTH CLAIM FOR RELIEF - JONES ACT - NEGLIGENCE

 52.   Defendant’s negligence caused Plaintiff’s injuries and pain, and disruption to

 his activities of daily living, entitling him to damages which Plaintiff seeks

 according to proof at trial.

 53.   Where a plaintiff pleads both Jones Act [46 U.S.C.A. § 688, et seq.]

 negligence and unseaworthiness, a showing of negligence also establishes

 unseaworthiness and vice versa.       In action under 46 USCS Appx section 688,

 unseaworthiness of vessel or equipment may be relied upon as element of negligence

 as averment of duty to provide seaworthy vessel and equipment, violation of which


                                           18
Case 1:19-cv-02691-WFK-VMS Document 1 Filed 05/07/19 Page 19 of 25 PageID #: 19




 constitutes negligence. See, e.g., Mullen v Fitz Simons & Connell Dredge & Dock

 Co. (1948, CA7 Ill) 172 F2d 601, cert den 337 US 959, 93 L Ed 1758, 69 S Ct

 1534; Erickson v Shamrock Towing Co. (1948, DC NY) 81 F Supp 850, 1948 AMC

 850. For Jones Act plaintiff to meet "featherweight" burden of proof of negligence

 to prove that an injury was proximately caused by the unseaworthy condition, the

 unseaworthy condition must have played a part in bringing about or actually causing

 the injury, and the injury must be either a direct result or a reasonably probable

 consequence of the unseaworthy condition. There are two elements which a plaintiff

 must prove in a Jones Act negligence claim: (1) that there was a negligent act by

 the defendant, and (2) that there is a but-for causal connection between the act and

 the injury. Plaintiff has proven both per se.

 54.    The Jones Act is liberally construed in favor of plaintiffs. The "slight

 negligence" necessary to support an action under the Jones Act is defined as a failure

 to exercise great care, and that burden of proof is much less than the burden required

 to sustain recovery in ordinary negligence actions. Evidence of even slight

 negligence is sufficient to find liability under the Jones Act.

  55.   The plaintiff’s burden to prove the but-for causation element of a Jones Act

 negligence claim is minimal. KISKA's negligent acts and omissions as described

 above caused the injury, rendering KISKA liable.



                                           19
Case 1:19-cv-02691-WFK-VMS Document 1 Filed 05/07/19 Page 20 of 25 PageID #: 20




 56.   Plaintiff’s injuries are due to the fault and negligence of Defendants, and/or

 their agents, servants, and/or employees as follows:

 a. Failure to use reasonable care to provide and maintain proper and adequate

 machinery, crew and equipment; and/or

 b. Failure to use reasonable care to provide Plaintiff a safe place to work; and/or

 c. Failure to promulgate and enforce reasonable rules and regulations to ensure the

 safety and health of the employees and more particularly the Plaintiff, while engaged

 in the course of his employment on said vessel; and/or

 d. Failure to use reasonable care to provide Plaintiff a safe place to work due to: i.

 failing to provide Plaintiff with an adequate crew that included personnel to

 complete necessary maintenance tasks; ii. instructing Plaintiff to complete a task

 without first ensuring that reasonable safety precautions had been taken; iii. failing

 to properly train; iv. failing to have reasonable rules and regulations in place to

 ensure maintenance tasks are completed safely while taking all necessary safety

 precautions; v. failing to have adequate personnel, time, and equipment to be able to

 carry out the duties in a reasonably safe manner, and/or vi. failing to adhere to

 various safety regulations including OSHA, the International Safety Management

 Code, and construction standards, rules, and maritime law; all of which caused the

 plaintiff to be injured; and/or

 e. Failure to provide adequate instruction, and supervision to crew members and


                                           20
Case 1:19-cv-02691-WFK-VMS Document 1 Filed 05/07/19 Page 21 of 25 PageID #: 21




 Plaintiff; and/or

 f. Defendant failed to provide Plaintiff with mechanized aids commonly available in

 the industry; and/or

 g. Failure to take measures to prevent their occurrence, and more particularly

 Plaintiff’s incident; and/or

 h. Failure to maintain the vessel and its equipment in a reasonably safe manner so as

 to prevent it from causing harm to Plaintiff; and/or

 i. Failure to follow sound management practices with the goal of providing Plaintiff

 a safe place to work.

 57.   Prior to Plaintiff’s incident Defendants failed to investigate the hazards to

 Plaintiff and then take the necessary steps to eliminate the hazards, minimize the

 hazard or heed warnings Plaintiff himself advised Defendant of the danger from the

 hazard.

 58.   At all times material hereto, Defendants negligently failed to determine the

 hazards on the vessel to Plaintiff, failed to eliminate the hazard, failed to modify the

 hazard and failed to properly warn Plaintiff of the hazard. In addition, Defendants

 violated OSHA, the International Safety Management Code, construction and

 maritime rules and standards, and failed to have a proper, adequate and safe

 Management System. All of the above caused the Plaintiff to be injured.



                                           21
Case 1:19-cv-02691-WFK-VMS Document 1 Filed 05/07/19 Page 22 of 25 PageID #: 22




 59.   Defendants were warned and knew or should have known of the conditions

 causing Plaintiff’s incident and did not correct them, or the conditions existed for a

 sufficient length of time so that Defendants in the exercise of reasonable care should

 have learned of them and corrected them.

 60.   As a result of the negligence of Defendant and its agents, the Plaintiff was

 injured about Plaintiff’s body and extremities, suffered physical pain and suffering,

 mental anguish, reasonable fear of developing future physical and medical problems,

 loss of enjoyment of life, physical disability, impairment, inconvenience on the

 normal pursuits and pleasures of life, feelings of economic insecurity caused by

 disability, disfigurement, aggravation of any previously existing conditions

 therefrom, incurred medical expenses in the care and treatment of Plaintiff’s injuries,

 suffered physical handicap, lost wages, income lost in the past and future, and his

 working ability and earning capacity has been impaired. The injuries and damages

 are permanent or continuing in nature, and Plaintiff will suffer the losses and

 impairments in the future.

       PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays:

       That Summons and Process issue as required by law;




                                           22
Case 1:19-cv-02691-WFK-VMS Document 1 Filed 05/07/19 Page 23 of 25 PageID #: 23




        That Judgment issue in favor of Plaintiff and against Defendant on all Counts

 of Plaintiff’s Complaint

       That Judgment issue for civil compensatory damages for injury, pain,

 suffering, mental anguish; Lost wages to date; Maintenance and Cure; Medical

 expenses, past, present, and future; an amount that compensates Martinez for his

 diminished future wage prospects / lost future wages / impaired earning capacity;

       Punitive Damages for intentionally refusing to inspect or fix the vessel

 despite the safety inspector’s requests to do so, the wanton refusal to provide medical

 care, payment of medical expenses, medical insurance, daily pay for food, shelter,

 maintenance and cure, and causing Martinez to endure pain, suffering, and extreme

 financial hardship;




                                           23
Case 1:19-cv-02691-WFK-VMS Document 1 Filed 05/07/19 Page 24 of 25 PageID #: 24




        Attorneys’ Fees for frivolous defenses and stubborn litigiousness;

        Such other and further relief as the court deems just and proper.

  Dated: 7 May 2019
         New York, NY

                                         Yours, etc.,



                                         __________________________
                                         Dayton P. Haigney (DH-3455)
                                         Local Counsel for Plaintiff
                                         233 Broadway, Suite 2348
                                         New York, NY 10279
                                         Tel: (212) 557-5590
                                         DPHLAW@msn.com

                                         Jeffrey E. Gewirtz (JG-8299)
                                         Jeffrey E. Gewirtz, PC
                                         Lead Counsel for Plaintiff
                                         Pro Hac Vice Pending
                                         Post Office BOX 4668
                                         Routing # 19024
                                         New York, NY10163-4668
                                         Tel: (678) 613-3807
                                         JGEWIRTZ@hotmail.com


  To:          Kiska Construction Inc.
               43-10 11th Street, 2nd Floor
               Long Island City, NY 11101
               Tel: (718) 943-0400
               KISKAUSA@kiskaconstruction.com


                                           24
Case 1:19-cv-02691-WFK-VMS Document 1 Filed 05/07/19 Page 25 of 25 PageID #: 25




                                      25
